          2:20-cv-02003-CSB-EIL # 13            Page 1 of 2                                               E-FILED
                                                                           Monday, 27 April, 2020 06:14:43 PM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

CASSANDRA WOLSIC,              )
                               )
            Plaintiff,         )
                               )
            v.                 )                        Case No. 2:20-cv-02003
                               )
BOARD OF TRUSTEES OF           )                        Hon. Judge Colin Stirling Bruce
COMMUNITY COLLEGE DISTRICT     )
NO. 505 (PARKLAND COLLEGE)     )                        Hon. Magistrate Judge Eric I. Long
COUNTIES OF CHAMPAIGN, COLES, )
DEWITT, DOUGLAS, EDGAR, FORD,  )
IROQUOIS, LIVINGSTON, MCLEAN,  )
MOULTRIE, PIATT, VERMILION AND )
STATE OF ILLINOIS,             )
                               )
            Defendant.         )

          PLAINTIFF’S UNOPPOSED MOTION TO DISMISS WITH PREJUDICE

          Now come the Plaintiff, Cassandra Wolsic, by and through her attorneys, and pursuant to

Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiff hereby requests the dismissal of

this matter with prejudice. In support of her Motion, Plaintiff states as follows:

          After considering the issues raised in the Declaration of Elizabeth Anderson (Docket #11,

at p. 4) filed in supplemental support of Defendant’s Motion for Summary Judgment (Docket #7),

Plaintiff has decided that she wishes to dismiss her case with prejudice at this time.

          Counsel for Plaintiff, David Levin, contacted counsel for Defendant, Lorna Geiler, on April

27, 2020 to see if Defendant would agree to a stipulation of dismissal in lieu of filing this motion.

Plaintiff was unable to obtain Defendant’s agreement to a proposed stipulation, but Ms. Geiler

advised Mr. Levin that Defendant has no objection to Plaintiff’s request for dismissal of this

matter.

          Wherefore, Plaintiff respectfully requests the Court enter an ordering dismissing this matter
         2:20-cv-02003-CSB-EIL # 13             Page 2 of 2



with prejudice, striking any future deadlines in this case, and denying Defendant’s Motion for

Summary Judgment as moot.

                                                RESPECTFULLY SUBMITTED,

                                                CASSANDRA WOLSIC

                                                By:     /s/ David B. Levin
                                                        Attorney for Plaintiff
                                                        Illinois Attorney No. 6212141
                                                        Law Offices of Todd M. Friedman, P.C.
                                                        333 Skokie Blvd., Suite 103
                                                        Northbrook, IL 60062
                                                        Phone: (224) 218-0882
                                                        Fax: (866) 633-0228
                                                        dlevin@toddflaw.com




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 27, 2020, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt.


                                                               /s/ David B. Levin
                                                               Attorney for Plaintiff
